Citation Nr: 1424130	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-21 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2. Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which declined to reopen a previously denied claim of service connection for a back condition on the basis that no new and material evidence has been submitted.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing in August 2012.  A copy of the hearing transcript has been associated with the claims file.  During the aforementioned hearing, the Veteran submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Additional VA records were also associated with the Veteran's Virtual VA file in July 2013, and there is no indication that the RO reviewed these records in conjunction with the current claim.  However, these new records do not contain evidence pertinent to the Veteran's current claim.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2013) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a June 2005 rating decision which declined to reopen his claim for service connection for a back disability.

2.  Evidence received since the June 2005 rating decision relates to a previously unestablished fact necessary to decide the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision that declined to reopen the Veteran's previously denied claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 and Supp. 2013).

2.  New and material evidence sufficient to reopen the previously denied claim for service connection for a back disability has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, the Board is reopening the Veteran's claim, which represents a complete grant of the benefit currently being decided on appeal.  Assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

Historically, the Veteran was initially denied service connection for a back disability in an April 1996 rating decision, and that denial was most recently upheld in a June 2005 rating decision, which is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.1103 (2013).  The denial of service connection was based upon a lack of a nexus between the Veteran's diagnosed back condition and a back injury in service.

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

Here, the Veteran's VA treatment records include a December 2006 statement from his treating physician indicating that the Veteran's history of low back pain was initiated by a fall during service in 1973.  Additional records dated in January 2008 include a finding that the Veteran had a history of spinal stenosis with symptoms that developed after a fall down some steps in 1972.  Notwithstanding the incorrect date noted in each opinion, they are generally consistent with the Veteran's documented history of a fall down some stairs during service in February 1974.  These opinions are new, as they were not of record at the time of the prior denial.  They are also material because they address the previously unestablished element of whether the Veteran's current back condition is attributable to service.  Therefore, new and material evidence has been received, and the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2011).

However, as discussed below, further development is necessary before a decision can be made on the underlying merits of the claim for service connection for a low back disability.


ORDER

The claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the merits of the Veteran's claim for service connection for a low back disability.

Initially, the Board notes that the record reflects a diagnosis of "congenital" spinal stenosis.  Generally speaking, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2013).  

VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 (2013).  Also, while service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

A congenital abnormality that is subject to improvement or deterioration is considered a "disease," while a congenital abnormality that is more or less stationary in nature and not considered capable of improving or deteriorating is considered a "defect."  Id.  In this case, the medical evidence indicates that the Veteran's stenosis is subject to deterioration, as VA records from January 2008 clearly state, "History of congenital spinal stenosis with sxs (symptoms) that developed after fall on steps in 1972."  In other words, the Veteran's congenital condition was subject to changes in severity, and the treating physician did not attribute the onset of symptoms to a superimposed disease or injury.

Having established the Veteran's condition is a "disease," the Board notes that the presumption of soundness applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  When the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

In this case, no back or spine disability was noted during the Veteran's February 1962 enlistment examination.  Therefore, he is presumed to have been in sound condition at enlistment.  Moreover, the record does not reflect "clear and unmistakable evidence" that congenital spinal stenosis preexisted service.  The Veteran's period of active service was almost 20 years.  During that time, from February 1962 to March 1981, he underwent fourteen general examinations, none of which documented a congenital abnormality of the spine.  Notably, when the Veteran was treated for a low back injury in 1974, an accompanying x-ray was noted to be within normal limits.  Congenital spinal stenosis was not diagnosed until August 1983, over two years after the Veteran's separation from service, and no competent medical opinion has indicated that it preexisted service, let alone "clearly and unmistakably" so.  Further, the Veteran has not asserted that his back disability existed prior to service.  In fact, at his August 2012 hearing, he argued that he did not have any back problems prior to entering the military.  

Therefore, the pertinent question in this case is whether the Veteran's current low back disabilities were incurred in or otherwise related to service, and a VA examination is necessary to make that determination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current low back disabilities.  All indicated tests and studies should be completed.  The claims file must be forwarded to the examiner, and the examiner should indicate in his/her report that the claims file was reviewed as part of the examination.

Although an independent review of the claims file is required, the examiner's attention is directed to the following evidence:

a.  Service treatment records from February 1962 through January 1974 reflect no complaints, treatment, or diagnoses associated with a low back disorder.

b.  In February 1974, the Veteran reported falling down some stairs and injuring his back.  Examination revealed a paravertebral muscle spasm.  X-rays were normal.  The Veteran was diagnosed with low back strain.

c.  The Veteran recently commented that his duties in service were mostly conducted in a seated position, and therefore his symptoms after the February 1974 incident were minimal.  The remainder of the Veteran's service treatment records reflects no further complaints, treatment, or diagnoses associated with a low back disorder.  The Veteran also denied a history of recurrent back pain in November 1978, October 1979, October 1980, and March 1981.

d.  The Veteran was treated for leg pain in June 1982.  In August 1983, he was diagnosed with lumbar spinal stenosis.  He reported a history of leg pains with ambulation since February 1982.  He underwent laminectomy and neuroforaminotomy procedures.

e.  In February 1996, the Veteran was treated for low back pain.  In June 1999, the Veteran was seen again for evaluation of low back pain.  He reported doing well for 16 years following his laminectomy, but developed pain in his low back which radiated down to his knee in late 1998.

f.  The Veteran has been treated regularly for low back pain since 2000.  A December 2006 VA treatment record noted that low back pain was initiated by a fall in service.  VA records from January 2008 noted a history of congenital spinal stenosis with symptoms that developed after a fall on steps in 1972.

Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner should address the following questions:

i) What are the currently diagnosed low back conditions?

ii) For each low back condition diagnosed, is it at least as likely as not (50 percent or greater probability) the condition is etiologically related to the Veteran's fall down stairs in February 1974?

iii) Given the Veteran's complaints of leg pain beginning in February 1982, and history of low back surgery in August 1983, is it at least as likely as not (50 percent or greater probability) that the Veteran had arthritis of the lumbar spine, radiculopathy, or other organic disease of the nervous system related to his back within one year of his discharge from service in March 1981?

In answering these questions, the examiner must accept that the Veteran was in sound condition at the time he began service in February 1962.

The examiner must provide a complete explanation for all requested opinions based on his or her clinical experience, medical expertise, and established medical principles. 

If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


